SMITH, Presiding Judge.
Defendant appeals from a judgment against it in the amount of $4,000 based upon a jury verdict. Plaintiff testified that she was injured when the bus in which she was riding (owned and operated by defendant) made a sudden, violent, and unusual stop causing plaintiff to strike the fare box.
Defendant’s contention to the contrary notwithstanding, plaintiff’s testimony was sufficient to make a submissible case; her credibility was for the jury to assess. Defendant’s remaining points are based upon trial rulings which were not preserved or which present nothing for appellate review or in which no error occurred. An extended opinion would have no precedential value and we accordingly affirm in compliance with Rule 84.16(b).
Plaintiff’s motion for damages for frivolous appeal is denied.
Judgment affirmed.
SATZ and PUDLOWSKI, JJ., concur.